IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DARIEN HOUSER,               : No. 166 EM 2014
                             :
             Petitioner      :
                             :
                             :
        v.                   :
                             :
                             :
COMMONWEALTH OF PENNSYLVANIA :
ET AL,                       :
                             :
             Respondents     :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED.